DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 16 November 2020, claims 1-21 are presently pending in the application, of which, claims 1, 10 and 21 are presented in independent form. The Examiner acknowledges amended claims 1, 10, and 21. No claims were cancelled or newly added.

Priority
The Examiner acknowledges the instant application is a continuation of U.S. Patent Application No. 14/628,056, filed 20 February 2015, and has been accorded the earliest effective file date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 16 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,169,488 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
All objections and/or rejections issued in the previous Office Action, mailed 20 August 2020, have been withdrawn, unless otherwise noted in this Office Action.

Applicant's arguments filed 16 November 2020 with respect to claims 1-21 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant’s arguments are directed to amended feature and have been incorporated into the rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable by Roskind, James (U.S. 8,412,728, issued on 02 April 2013, and known hereinafter as Roskind) in view of Hoefel, Guilerme L., et al (U.S. 2013/0047260 and known hereinafter as Hoefel).

As per claim 1, Roskind teaches a method for providing search suggestions, comprising: 
in response to receiving a partial search query from a user device (Roskind, see Figure 1A, column 1, lines 30-45, which discloses a browser interface displaying a search engine, where the user may performs a search request by entering the letters ‘do,’ where the Examiner interprets ‘do’ as one or more characters of a partial query.), identifying candidate search suggestions are each a prediction of a complete search query (e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, which discloses identifying ‘dogfish,’ ‘dogs,’ and ‘dogpile,’ as a group of candidate search suggestions that correspond to the ‘dog’ characters that were entered as a partial search query as predictive search suggestions.); 
determining, using the hardware processor (e.g. Roskind, see Figure 2, item 208, which depicts a hardware processor), whether each candidate search suggestion from the group of candidate search suggestions is included on a list of search suggestions that have been determined to be disallowed (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore , wherein the list is generated by determining (e.g. Roskind, see column 8, lines 20-45, which discloses two or more query suggestions and the rankings are updated based on the determination that the partial query has changed.), from previously submitted search queries received from user devices including those other than the user device (e.g. Roskind, see column 5, line 64 to column 6, line 35, which discloses user(s) may enter query, in which a ranking engine ranks documents in response to the user queries submitted by client devices. See further column 7, lines 34-55, which discloses search logs are used to record search queries), whether a number of search results that are retrieved by a search engine in response to each of the previously submitted search queries (e.g. Roskind, see column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking.) and that include content associated with a particular content rating meets a predetermined threshold value (e.g. Roskind, see column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking. See further column 2, lines 41-57, which discloses determining that a top ranking query suggestion is associated with a probability above a threshold.),
in response to determining that the number of search results associated with the particular content rating does not meet the predetermined threshold value for the previously submitted search query (e.g. Roskind, see column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the ,
inserting the previously submitted search query to the list (e.g. Roskind, see column 4, line 10 to column 5, line 5, which discloses the query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search terms, whereby the relevant suggestions may then be ranked against one another and provided as suggestions to the user.); and
generating, using a hardware processor, from the group of candidate search suggestions, a modified group of search suggestions by removing one or more search suggestions that are included on the list of search suggestions that have been determined to be disallowed (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed.).
Although Roskind discloses query suggestions and content rating, it does not explicitly disclose wherein the particular content rating indicates a suggested age for viewers of content associated with the particular content rating.
Hoefel discloses wherein the particular content rating meets a predetermined threshold value (e.g. Hoefel, see paragraphs [0045, 0049, 0054-0057], discloses a suggested age cut-off for content associated with a particular rating, where the content may either be blocked or allowed.).
Roskind is directed to user interface for presentation of match quality. Hoefel is directed to collaborative content rating for access control. Both are analogous art, because they associate a rating to content and provide filtering mechanisms when 

As per claim 11, Roskind teaches a system for providing search suggestions, the system comprising: a hardware processor that is programmed to: 
in response to receiving a partial search query from a user device (Roskind, see Figure 1A, column 1, lines 30-45, which discloses a browser interface displaying a search engine, where the user may performs a search request by entering the letters ‘do,’ where the Examiner interprets ‘do’ as one or more characters of a partial query.), identifying candidate search suggestions are each a prediction of a complete search query (e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, which discloses identifying ‘dogfish,’ ‘dogs,’ and ‘dogpile,’ as a group of candidate search suggestions that correspond to the ‘dog’ characters that were entered as a partial search query as predictive search suggestions.); 
determining, using the hardware processor (e.g. Roskind, see Figure 2, item 208, which depicts a hardware processor), whether each candidate search suggestion from the group of candidate search suggestions is included on a list of search suggestions that have been determined to be disallowed (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed. See further Figure 1C, where query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search term(s), whereby the relevant suggestions may then be , wherein the list is generated by determining (e.g. Roskind, see column 8, lines 20-45, which discloses two or more query suggestions and the rankings are updated based on the determination that the partial query has changed.), from previously submitted search queries received from user devices including those other than the user device (e.g. Roskind, see column 5, line 64 to column 6, line 35, which discloses user(s) may enter query, in which a ranking engine ranks documents in response to the user queries submitted by client devices. See further column 7, lines 34-55, which discloses search logs are used to record search queries), whether a number of search results that are retrieved by a search engine in response to each of the previously submitted search queries (e.g. Roskind, see column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking.) and that include content associated with a particular content rating meets a predetermined threshold value (e.g. Roskind, see column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking. See further column 2, lines 41-57, which discloses determining that a top ranking query suggestion is associated with a probability above a threshold.),
in response to determining that the number of search results associated with the particular content rating does not meet the predetermined threshold value for the previously submitted search query (e.g. Roskind, see column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking. See further column 2, lines 41-57, which discloses determining that a top ranking query suggestion is associated with a probability above a threshold.),
inserting the previously submitted search query to the list (e.g. Roskind, see column 4, line 10 to column 5, line 5, which discloses the query suggestions show to the user may include ; and
generating, using a hardware processor, from the group of candidate search suggestions, a modified group of search suggestions by removing one or more search suggestions that are included on the list of search suggestions that have been determined to be disallowed (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed.).
Although Roskind discloses query suggestions and content rating, it does not explicitly disclose wherein the particular content rating indicates a suggested age for viewers of content associated with the particular content rating.
Hoefel discloses wherein the particular content rating meets a predetermined threshold value (e.g. Hoefel, see paragraphs [0045, 0049, 0054-0057], discloses a suggested age cut-off for content associated with a particular rating, where the content may either be blocked or allowed.).
Roskind is directed to user interface for presentation of match quality. Hoefel is directed to collaborative content rating for access control. Both are analogous art, because they associate a rating to content and provide filtering mechanisms when displaying results and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to include the teachings of Roskind with the 

As per claim 21, Roskind teaches a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for providing search suggestions, the method comprising: 
in response to receiving a partial search query from a user device (Roskind, see Figure 1A, column 1, lines 30-45, which discloses a browser interface displaying a search engine, where the user may performs a search request by entering the letters ‘do,’ where the Examiner interprets ‘do’ as one or more characters of a partial query.), identifying candidate search suggestions are each a prediction of a complete search query (e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, which discloses identifying ‘dogfish,’ ‘dogs,’ and ‘dogpile,’ as a group of candidate search suggestions that correspond to the ‘dog’ characters that were entered as a partial search query as predictive search suggestions.); 
determining, using the hardware processor (e.g. Roskind, see Figure 2, item 208, which depicts a hardware processor), whether each candidate search suggestion from the group of candidate search suggestions is included on a list of search suggestions that have been determined to be disallowed (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed. See further Figure 1C, where query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search term(s), whereby the relevant suggestions may then be , wherein the list is generated by determining (e.g. Roskind, see column 8, lines 20-45, which discloses two or more query suggestions and the rankings are updated based on the determination that the partial query has changed.), from previously submitted search queries received from user devices including those other than the user device (e.g. Roskind, see column 5, line 64 to column 6, line 35, which discloses user(s) may enter query, in which a ranking engine ranks documents in response to the user queries submitted by client devices. See further column 7, lines 34-55, which discloses search logs are used to record search queries), whether a number of search results that are retrieved by a search engine in response to each of the previously submitted search queries (e.g. Roskind, see column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking.) and that include content associated with a particular content rating meets a predetermined threshold value (e.g. Roskind, see column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking. See further column 2, lines 41-57, which discloses determining that a top ranking query suggestion is associated with a probability above a threshold.),
in response to determining that the number of search results associated with the particular content rating does not meet the predetermined threshold value for the previously submitted search query (e.g. Roskind, see column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking. See further column 2, lines 41-57, which discloses determining that a top ranking query suggestion is associated with a probability above a threshold.),
inserting the previously submitted search query to the list (e.g. Roskind, see column 4, line 10 to column 5, line 5, which discloses the query suggestions show to the user may include ; and
generating, using a hardware processor, from the group of candidate search suggestions, a modified group of search suggestions by removing one or more search suggestions that are included on the list of search suggestions that have been determined to be disallowed (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed.).
Although Roskind discloses query suggestions and content rating, it does not explicitly disclose wherein the particular content rating indicates a suggested age for viewers of content associated with the particular content rating.
Hoefel discloses wherein the particular content rating meets a predetermined threshold value (e.g. Hoefel, see paragraphs [0045, 0049, 0054-0057], discloses a suggested age cut-off for content associated with a particular rating, where the content may either be blocked or allowed.).
Roskind is directed to user interface for presentation of match quality. Hoefel is directed to collaborative content rating for access control. Both are analogous art, because they associate a rating to content and provide filtering mechanisms when displaying results and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to include the teachings of Roskind with the teachings of Hoefel 
As per claims 2 and 12, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 10, respectively, receiving user input from a user device that includes one or more characters of the partial search query (Roskind, see Figure 1A, column 1, lines 30-45, which discloses a browser interface displaying a search engine, where the user may performs a search request by entering the letters ‘do,’ where the Examiner interprets ‘do’ as one or more characters of a partial query.).

As per claims 3 and 13, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 11, respectively, wherein each candidate search suggestion in the candidate search suggestions begins with the one or more characters of the partial search query (e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, which discloses identifying ‘dogfish,’ ‘dogs,’ and ‘dogpile,’ as a group of candidate search suggestions that correspond to the ‘dog’ characters that were entered as a partial search query as predictive search suggestions.). 

As per claims 4 and 14, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 11, respectively, further comprising ranking the modified group of search suggestions (e.g. Roskind, see column 4, line 10 to column 5, line 5, which discloses the query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search terms, whereby the relevant suggestions may then be ranked against one another and provided as suggestions to the user.); and 
(e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, which discloses identifying ‘dogfish,’ ‘dogs,’ and ‘dogpile,’ as a group of candidate search suggestions that correspond to the ‘dog’ characters that were entered as a partial search query, where the system further includes a ranking component that ranks the query suggestion and provides a relevancy indicator.). 

As per claims 5 and 15, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 10, respectively, wherein the ranking is performed based at least in part on a relevance of search results associated with a search suggestion to a particular demographic (e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, the Examiner notes the search query suggestions may be based on previous user history, user demographics, and/or predefined popularity ranking compiled from previous user queries.). 

As per claims 6 and 16, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 11, respectively, further comprising: 
determining a plurality search queries from the group of previously submitted search queries that are similar (e.g. Roskind, see column 4, line 10 to column 5, line 5, which discloses the query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search terms, whereby the relevant suggestions may then be ranked against one another and provided as suggestions to the user.); 
averaging the number of search results associated with the particular content rating for each of the plurality of search queries to calculate an updated number of (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed.); and 
in response to determining that the updated number of search results does not meet the predetermined threshold, inserting the plurality of search queries to the list (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed.) . 

As per claims 7 and 17, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 11, respectively, further comprising: 
determining whether each candidate search suggestion is on a second list of not allowed search suggestions, wherein the second list is associated with a user account authenticated on the user device (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed.); and 
removing search suggestions that are on the second list from the group of candidate search suggestions (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they . 

As per claims 8 and 18, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 11, respectively, further comprising: 
storing the number of search results associated with the particular content rating and a safety score based on the number of search results associated with the particular content rating in association with each search query in the list (e.g. Roskind, see column 6, lines 4-35, which discloses index information for the documents in the corpus can be stored in an index database, where the documents are relevant documents in response to previously submitted search queries.); and 
storing the list (e.g. Roskind, see column 6, lines 4-35, which discloses index information for the documents in the corpus can be stored in an index database, where the documents are relevant documents in response to previously submitted search queries.). 

As per claims 9 and 19, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 11, respectively, wherein the particular content rating indicates a suggested age for viewers of content associated with a particular content rating (e.g. Hoefel, see paragraphs [0045, 0049, 0054-0057], discloses a suggested age cut-off for content associated with a particular rating, where the content may either be blocked or allowed.). 
(e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, which discloses identifying ‘dogfish,’ ‘dogs,’ and ‘dogpile,’ as a group of candidate search suggestions that correspond to the ‘dog’ characters that were entered as a partial search query.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.